Citation Nr: 0003844	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-23 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased evaluation for right lower 
extremity shell fragment wound residuals, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1946.  
His military service awards and decorations include a Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In November 1996 and May 1998, the Board remanded this issue 
for further development.  The RO, after readjudicating the 
claim based on the requested development in the May 1998 
Remand, assigned a 20 percent rating for the veteran's right 
lower extremity shell fragment wound residuals.  There is no 
indication that the veteran has withdrawn his appeal.  In a 
claim for an increased rating the appellant is generally 
presumed to be seeking the maximum benefit allowed by law.  
AB v. Brown, 6 Vet. App. 35 (1993).  Hence, it follows that 
such a claim remains in controversy when less than the 
maximum available benefit is awarded.  Thus, given that the 
law provides for a higher evaluation for the veteran's 
disability, the issue now before the Board is entitlement to 
a rating in excess of 20 percent for right lower extremity 
shell fragment wound residuals.  The claims file has now been 
returned to the Board for further appellate review. 

In May 1998, the Board also remanded the issue of entitlement 
to service connection for right lower extremity deep vein 
thrombosis on a direct basis, and pursuant to 38 U.S.C.A. 
§ 1151 (West 1991).  On remand, however, the RO granted 
service connection for right lower extremity deep vein 
thrombosis.  Thus, having been granted in the veteran's 
favor, these issues are no longer on appeal. 

On review of the May 1999 VA examination report the issue of 
entitlement to a separate compensable rating for painful and 
tender scarring of the right lower extremity, secondary to 
the issue on appeal is presented.  See generally Esteban v. 
Brown, 6 Vet. App. 259 (1994).  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, the Board refers the matter to the RO for 
appropriate action.


FINDING OF FACT

The veteran's right lower extremity shell fragment wound 
residuals are manifested by severe disability with associated 
easy fatigability, cramping on use, and weakness.


CONCLUSION OF LAW

The criteria for a 30 percent rating for right lower 
extremity shell fragment wound residuals, muscle group XV, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.56, 4.73, Diagnostic Code 5315 (1996) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

According to the veteran's March 1946 service discharge 
examination report, the appellant sustained shrapnel wounds 
to the right lower leg during combat in Germany in February 
1945.  As a result, he was hospitalized in England for three 
months.  During his recovery, he complained of soreness on 
long walking and stiffness in cold weather.  Physical 
examination revealed normal function of the right thigh and 
leg, with no deformity and mild loss of the subcutaneous 
tissue beneath the scar.

In June 1946, the RO granted service-connection for a four 
inch, well healed shrapnel wound scar at the lateral aspect 
of the mid third of the right thigh; and for a three inch 
well-healed scar at the post lateral aspect in the mid one 
third, and assigned a 20 percent rating.  

An April 1948 VA examination report noted the veteran's 
history of a gunshot wound of the right lower extremity and 
that he was hospitalized for three months before returning to 
duty.  The examination and diagnosis revealed an asymptomatic  
three inch depressed cicatrix at the lateral aspect of the 
mid-third of the right thigh, with a slight loss of muscle 
tissue but no loss of function; a five inch cicatrix on the 
medial surface of the mid third of the right thigh, linear, 
well-healed, and non-symptomatic; a small, oval cicatrix one 
inch in diameter on the medial aspect of the right thigh, mid 
third, well-healed and non symptomatic; a two inch cicatrix 
on the lateral aspect of the mid third of the right leg, 
well-healed, with no residuals, and a two inch cicatrix at 
the dorsal mid third of the right leg well-healed and non-
symptomatic.  An April 1948 VA x-ray study of the right leg 
was negative for radiopaque foreign bodies.

In May 1948, pursuant to Diagnostic Code 5315, the RO reduced 
the veteran's 20 percent rating to 10 percent for a depressed 
three inch cicatrix on the lateral aspect of the mid third of 
the right thigh, with slight muscle loss that was non-
symptomatic, with no loss of function; and for a linear, 
well-healed, non-symptomatic five inch cicatrix on the medial 
surface of the mid third of the right thigh.

VA outpatient records from 1983 and 1984 show treatment for 
his right thigh.  For example, a June 1983 record shows a 
long depressed scar 14 to 16 centimeters in the lateral mid 
thigh and an adjacent scar on the medial aspect on the right 
thigh.  The diagnosis was war wounds.  A June 1983 VA 
orthopedic clinic report reveals old scars of the medial and 
lateral aspect of the right thigh with tenderness but no 
swelling or erythema.

VA examined the veteran's right lower extremity in June 1986.  
He complained of a weak right leg with sore muscles but no 
definite pain.  The shell fragment residuals did not limit 
his ability to walk distances.  He provided no history of 
drainage since the original injury in World War II.  Physical 
examination revealed that he walked normally, and was able to 
walk on his toes and heels.  His lower extremity alignment 
was normal.  The Lasegue's test of the right lower extremity 
was negative, with no paralysis.  Muscle power and sensation 
were normal.  There was a little entrance wound on the 
lateral aspect of the right thigh and a little exit wound, 
with an incision over it, on the inside of the right thigh.  
Testing revealed normal range of motion of the hips.  Flexion 
was to 100 degrees, abduction to 30 degrees, adduction to 10 
degrees, internal rotation to 15 degrees, and external 
rotation to 30 degrees bilaterally.  The right knee range of 
motion was also normal.  X-rays of the right knee and hips 
were normal.  The examiner concluded that the veteran had 
some stiffness, weakness, and soreness of the right leg 
muscles.  The physical examination was unremarkable.

In October 1994, the veteran was discharged after 10 days of 
inpatient care from the VA Medical Center.  Physical 
examination revealed that his right thigh and femoral area 
were tender.

In February 1996, the veteran appeared before a hearing 
officer at the RO.  He testified essentially that his right 
thigh had bothered him since service, and it was increasing 
in severity. 

In August 1996, the veteran testified before the undersigned 
at the RO.  He echoed his February 1996 testimony at the RO.

In January 1997, a neurological examination for VA purposes 
was performed, however, it was inadequate for adjudicatory 
purposes.  The examiner failed to address the extent of the 
veteran's functional loss due to pain, weakness, and 
fatigability of his right lower extremity shell fragment 
wound residuals in light of 38 C.F.R. §§ 4.40, 4.45 (1999); 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pursuant to the Board's May 1998 Remand, VA examined the 
veteran in September 1998.  The veteran reported that he had 
had continual right leg and knee pain since World War II.  
After service, he was able to return to his railroad job that 
he had had before entering the service.  After that, he 
received training and became a bricklayer for forty years, 
retiring at the age of 62.  He complained of a numb sensation 
in his right leg and constantly tender leg scars.  Physical 
examination revealed no edema of the right lower extremity.  
The peripheral pulses were maintained.  There were surgical 
and trauma wounds to the right thigh that represented 
entrance and exit wounds.  On the medial right thigh, there 
was a linear surgical scar measuring 10 centimeters by 1 
centimeter.  There was also, just medial to the scar, a round 
trauma wound measuring 1.5 centimeters in diameter.  It was 
somewhat depressed and became more so with movement of the 
leg.  It was slightly tender.  On the lateral surface of the 
right thigh, there was a linear scar measuring 8 centimeters.  
The circumference of the left thigh was 21 inches.  The right 
thigh was 21.75 inches.  There was no evidence of atrophy 
excluding where these previously named scars were located.  
Straight leg raising was to 40 degrees on the right.  
Adduction and abduction was to 20 degrees.  Strength testing 
showed hip flexion and extension on the left were both 3/5.  
Hip flexion and extension strength on the right was 2/5.  
Lower leg flexion and extension was 4/5 on the left, and 2/5 
on the right.  The diagnosis was status post shrapnel 
injuries, right leg and pelvis with retained shrapnel.

VA examined the veteran again in March 1999.  The examiner 
reported that he specifically questioned the veteran 
regarding weakened movement, excess fatigability with use, 
incoordination, and pain with motion or use.  The veteran 
reported that he had had progressive pain in the right leg 
since his shrapnel injuries sustained during World War II.  
He reiterated that he walked eight blocks to town every day 
to the post office.  He added that his pain and fatigability 
worsened with walking, and he was not able to walk more than 
eight blocks.  His right leg cramped when walking, and it 
also intermittently swelled.  He had difficulty with simple 
activities like getting in and out of his reclining chair.  
He had a chronic vague feeling of discomfort in the leg, 
which was present at all times, but was exacerbated by use.  
He had difficulty walking and he pointed out that the heel on 
his right leg had become abnormally worn compared to the heel 
on his left leg, which would seem to indicate that he put 
abnormal stresses on his right foot.  The examiner was unable 
to elicit any additional historical evidence regarding excess 
fatigability with use.  Physical examination revealed that 
the veteran was unchanged when compared to previous 
examination in September 1998.  Essentially there was no new 
evidence on the examination, but the prior examination 
demonstrated the patient's debilities.  The examiner's 
impression was severe shrapnel injuries to the right thigh, 
with ongoing chronic pain and fatigability in the right lower 
extremity, which more likely than not was related to the 
veteran's service-connected injuries.  Color photographs of 
the veteran's right leg scars confirm the examiner's 
findings.

Analysis

Some of the regulations pertaining to muscle injuries were 
revised in June 1997.  In particular, certain regulations 
which provide guidance as to assessing the severity of muscle 
injuries have been revised.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, in Rhodan v. West, 12 Vet. App. 55 (1998), 
it was held that new rating criteria could not have 
retroactive application prior to the effective date.

Regulations which were revised or eliminated include 
38 C.F.R. §§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. 
§ 4.72 (1996) (now removed) provided that in rating 
disability from injuries of the musculoskeletal system, 
attention must be given to the deeper structures injured, 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, established severe muscle injury, and there may 
be additional disability from malunion of the bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  The old law 
provided that it may not be too readily assumed that only one 
muscle or muscle group was damaged.  A through and through 
injury, with muscle damage, was always at least a moderate 
injury, for each group of muscles damaged.  This section was 
to be taken as establishing entitlement to rating of severe 
grade when there was a history of a compound comminuted 
fracture and definite muscle or tendon damage from a missile.  

Title 38, Code of Federal Regulations, Section 4.56 provided 
that muscle wounds specifically due to gunshot or other 
trauma are characterized as a moderately severe muscle injury 
when there is a through and through wound with debridement or 
prolonged infection, or sloughing of soft parts and 
intermuscular cicatrization was required.  Service records 
should show hospitalization for a prolonged period in service 
for a wound of severe grade, and evidence of unemployability 
as a result of inability to keep up with work should be 
considered.  Objective findings should include a relatively 
large entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  

A severe muscle injury involved a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings were similar to the revised criteria as set forth 
below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1999).

A moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of a 
prolonged hospitalization for treatment of the wound with a 
record of cardinal symptoms consisting of loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of a loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
See 38 C.F.R. § 4.56(d) (1999).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
a moderately severe injury, and the deletion of the 
characterization of the requisite entrance and exit wounds as 
"large."  

The veteran's shell fragment wound residuals of the right 
thigh have been rated as 20 percent disabling under 
Diagnostic Code 5315 for injuries to muscle group XV for a 
three inch depressed scar of the lateral aspect of the right 
thigh, with slight loss of muscle tissue; a five inch linear 
well healed scar on the medial surface; and a one inch scar 
of the medial aspect of the right thigh.  A 20 percent 
evaluation is for a moderately severe disability.  A 30 
percent rating is for application for a severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5315.

Upon reviewing the history of the right lower extremity 
shrapnel wounds as well as post-service evidence of record, 
the Board resolves reasonable doubt in the appellant's favor 
and finds that his right lower extremity wounds satisfy the 
criteria for a severe wound for the following reasons 
pursuant to the old and the amended regulations.  

In evaluating shell fragment wound ratings, it is important 
to review the history of the injury.  For example, the 
service medical records show that he was injured in Germany 
and subsequently hospitalized in England for three months.  
The Board finds that this is a prolonged period of 
hospitalization.  Moreover, although the service medical 
records are not detailed, the Board finds the veteran's 
account credible that service medical personnel operated on 
his right leg in order to remove shell fragments.  This is 
corroborated by various medical examination reports that have 
referred to residual surgical scars on the veteran's right 
thigh.  The service medical records also show that the 
veteran complained of soreness and stiffness in the right 
lower extremity while hospitalized.  Moreover, at separation 
from service the right thigh had mild loss of subcutaneous 
tissue beneath the scarring.  Hence, based on the service 
medical records, the Board finds that the veteran's shrapnel 
wound required surgery and prolonged hospitalization.

Second, the post-service medical records support the 
veteran's contention that his right lower extremity has 
bothered him since service.  For example, VA outpatient 
records from 1983 through 1986 cumulatively show that he had 
right leg stiffness, weakness and soreness due to his 
residual shell fragment wounds.  In addition, the medical 
evidence indicates that around 1994 the residual shrapnel 
wounds increased in severity.  

The Board finds the September 1998 and March 1999 VA 
examination reports compelling in this regard because they 
cumulatively show the severity of the veteran's disability.  
For example, the September 1998 VA examination report 
indicates that the muscle strength in his right leg was 
essentially half the strength of his left.  Furthermore, the 
March 1999 VA examiner noted that the veteran had severe 
shrapnel injuries to the right thigh with ongoing chronic 
pain and fatigability in the right lower extremity that was, 
more likely than not, related to his service-connected 
disabilities.

Accordingly, after considering the impact of functional 
impairment due to pain and fatigability pursuant to 38 C.F.R. 
§§ 4.40, 4.45; and after resolving reasonable doubt in favor 
of the veteran, the Board finds that his shrapnel wound 
history and current symptomatology meet the criteria for a 30 
percent rating pursuant to Diagnostic Code 5315.  A rating in 
excess of 30 percent is not warranted under Diagnostic Code 
5315 because that is the maximum rating available under this 
provision, and because greater loss of right leg function is 
not shown.  Cf.  38 C.F.R. § 4.71a.


ORDER

Entitlement to a 30 percent rating for residual shell 
fragment wound of the right thigh is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

